

117 HR 2176 IH: Ensuring Access to Domestic Mineral Production Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2176IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Stewart introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the continued and uninterrupted production of domestic minerals in the United States.1.Short titleThis Act may be cited as the Ensuring Access to Domestic Mineral Production Act.2.DefinitionsIn this Act:(a)WithdrawalThe term withdrawal means withholding an area of Federal public land from the location of new mining claim, purchase and from mining activities such as exploration and mine development in accordance with 43 U.S.C. § 1702(j); 43 C.F.R. § 2300–0–5(h).(b)SecretaryThe term Secretary means either the Secretary of the Interior or the Secretary of Agriculture or their designee.3.Congressional findings(a)In generalCongress finds that production of domestic minerals is essential to U.S. economic and national security and necessary to provide the essential resources needed for the U.S. economy and allied nations, including—(1)for the national defense and national security requirements;(2)for the energy infrastructure of the United States, including—(A)pipelines;(B)refining capacity;(C)electrical power generation and transmission; and(D)renewable energy production;(3)for community resiliency, coastal restoration, and ecological sustainability for the coastal United States;(4)to support domestic manufacturing, agriculture, housing, telecommunications, healthcare, and transportation infrastructure; or(5)for the economic security of, and balance of trade in, the United States.(b)Withdrawals of Lands Pursuant to Section 204 of the Federal Land Policy and Management Act (FLPMA)In enacting FLPMA to govern withdrawals of Federal lands and mineral assessment of lands prior to any withdrawal, Congress expressly intended to—(1)limit the Secretary’s authority to withdraw more than five thousand acres; and(2)provide a mechanism for Congress to disapprove withdrawals that exceed five thousand acres.4.Limitations on mineral withdrawals(a)Congress prohibits the Secretary from any mineral withdrawal until a mineral study has been completed, as required under Section 204 of FLPMA, that demonstrates that the proposed withdrawal will not result in any negative impacts to U.S. national security by limiting access to critical minerals.(b)Congress prohibits the Secretary from withdrawing Federal lands in excess of five thousand acres unless the withdrawal is expressly approved by Congress.(c)Prior to any withdrawal being initiated, the U.S. Geological Survey—in consultation with the Department of Defense, Department of State, and the U.S. Trade Representative—will conduct a mineral assessment to ensure that the minerals to be withdrawn by a proposed withdrawal does not impede the ability of the U.S. or its allies to procure a secure supply chain of mineral resources necessary for activities designated in Section 3(a), and in turn, result in negative impacts on—(1)U.S. economic or national security;(2)U.S. allies economic or national security; or(3)the ability to ensure an appropriate balance of trade.5.Mineral assessment(a)Any mineral assessment conducted prior to any withdrawal being initiated must—(1)include ample opportunity for input from the public including mineral and mining interests;(2)include forecasted impacts to U.S. and allied nations economic and national security;(3)include forecasted impacts to U.S. mineral supply chains;(4)be completed no more than 12 months prior to the withdrawal;(5)evaluate the impacts of continued mineral import reliance from foreign sources, including geopolitical adversaries;(6)include a comprehensive geological mapping and analysis by USGS of the likelihood of the presence of critical minerals within the withdrawal area; and(7)include an analysis, conducted by the Department of Defense, of the impacts of the withdrawal on national security, including—(A)vulnerabilities to national security of preventing access to domestic minerals located in the withdrawal area.